Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 17, 2022

The Court of Appeals hereby passes the following order:

A22A1227. TIMOTHY FRADY v. THE STATE.

      In 2016, Timothy Frady was convicted of rape, incest, and two counts of child
molestation. We affirmed the convictions. See Frady v. State, 359 Ga. App. 255 (857
SE2d 260) (2021). Frady thereafter filed a motion in arrest of judgment, arguing that
his convictions were void for lack of jurisdiction, fraud, and a non-amendable defect
on the face of the record, and challenging the validity of his arrest and various aspects
of the indictment. The trial court dismissed the motion, finding that it was untimely
because Frady filed it several years after the term of court in which he was convicted.
Frady then filed a second motion in arrest of judgment, raising essentially the same
claims he raised in the first motion. The trial court dismissed the second motion as
untimely, and Frady appealed. We lack jurisdiction.
      In substance, Frady’s motions challenging his arrest and indictment are
challenges to the validity of his convictions. See Jones v. State, 290 Ga. App. 490,
494 (2) (659 SE2d 875) (2008) (holding that attacks on the indictment are essentially
attempts to have the judgment of conviction vacated). The Supreme Court has made
clear that a motion seeking to challenge an allegedly invalid or void judgment of
conviction “is not one of the established procedures for challenging the validity of a
judgment in a criminal case” and that an appeal from the denial of such a motion is
subject to dismissal. Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Thus,
Frady is not authorized to collaterally attack his convictions in this manner, and this
appeal is subject to dismissal. See id.; Harper v. State, 286 Ga. 216, 218 (1) (686
SE2d 786) (2009).
      Moreover, this Court previously rejected Frady’s challenge to his convictions.
See Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011) (“[A]ny issue that
was raised and resolved in an earlier appeal is the law of the case and is binding on
this Court . . . .”) (punctuation omitted); see also Jackson v. State, 273 Ga. 320, 320
(540 SE2d 612) (2001) (a party “is not entitled to another bite at the apple by way of
a second appeal”); Jordan v. State, 253 Ga. App. 510, 511-512 (2) (559 SE2d 528)
(2002) (“It is axiomatic that the same issue cannot be relitigated ad infinitum. The
same is true of appeals of the same issue on the same grounds. Our determination in
the earlier appeal is res judicata; the instant appeal is therefore barred, and we are
without jurisdiction to review this same matter for a second time.”) (punctuation
omitted). Thus, Frady’s current appeal is barred by the doctrine of res judicata. See
Jackson, 273 Ga. at 320. Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/17/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.